Citation Nr: 0326525	
Decision Date: 10/06/03    Archive Date: 10/15/03	

DOCKET NO.  97-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to mustard gas exposure.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board remanded the appeal with respect to the issue of 
service connection for a pulmonary disorder in December 2000.


FINDINGS OF FACT

1.  The veteran did not have full body exposure to a mustard 
chemical agent in service.  

2.  A pulmonary disorder, to include emphysema and chronic 
obstructive pulmonary disease, occurred many years after 
separation from service, and is not due to mustard agent 
exposure in service, or any other incident of service.  

3.  The veteran's service-connected PTSD is manifest by some 
sleep interruption, hypervigilance, startle response, loss of 
temper, and nightmares, but the veteran is alert and 
oriented, has no suicidal or homicidal ideation, has good 
concentration, and his insight and judgment are fair.  



CONCLUSIONS OF LAW

1.  A pulmonary disorder, to include emphysema and chronic 
obstructive pulmonary disease, claimed as due to mustard gas 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.316 (2003).

2.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with 
statements of the case and supplemental statements of the 
case, as well as an April 2002 letter, informing them of the 
legal criteria governing the veteran's claims, evidentiary 
development under the VCAA, the evidence necessary to 
substantiate the veteran's claims, the evidence considered, 
and the reason for the decision reached.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA, and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Treatment records have been obtained, and the veteran has 
been afforded VA examinations and a personal hearing.  The 
veteran has indicated that he does not desire to have any 
further personal hearing.  Therefore, it is concluded that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Service Connection

Service medical records are silent for complaint, finding, or 
treatment for any chronic pulmonary disability.  The report 
of the veteran's December 1945 service separation examination 
reflects that his lungs were normal, and chest X-ray 
indicated no significant abnormalities.  

The report of an August 1968 VA examination reflects 
diagnoses including moderate pulmonary emphysema.

The report of a December 2002 VA pulmonary examination 
reflects a diagnosis of chronic obstructive pulmonary 
disease.  The examiner commented that it was highly unlikely 
that the chronic obstructive pulmonary disease was associated 
with any mustard gas exposure during active service. 

A March 2003 letter from the Department of Defense indicates 
that the veteran's name was not located in a database of 
persons who may have been exposed, during World War II, to 
mustard gas.  The letter indicates that Fort Leonard Wood, 
Missouri, was not a site where mustard gas testing was 
accomplished.  

The veteran has submitted statements and testimony indicating 
his belief that he was exposed to mustard gas while 
undergoing training at Fort Leonard Wood, Missouri. 

The Board will accord very small probative weight to the 
veteran's testimony regarding what his best belief is 
concerning what he was exposed to during basic training at 
Fort Leonard Wood, Missouri, because of the distance in time 
from the event and the lack of official information the 
veteran had access to while at Fort Leonard Wood, Missouri.  
The Board will accord very large probative weight to the 
official record indicating that mustard gas testing was not 
accomplished at Fort Leonard Wood, Missouri, and indicating 
that the veteran's name is not located in a data base of 
persons who may have been exposed to mustard gas during World 
War II because this information is based upon records made 
contemporaneous with the events recorded.  On the basis of 
the evidence of record, there is no competent medical 
evidence that the veteran's current pulmonary disability, 
including chronic obstructive pulmonary disease and 
emphysema, are related to mustard gas exposure, and there is 
competent medical evidence indicating that chronic 
obstructive pulmonary disease is not related to mustard gas 
exposure.  Based on the respective probative weights 
assigned, a preponderance of the evidence is against a 
finding that the veteran was exposed to mustard gas during 
active service.  Further, there is no competent medical 
evidence indicating that the veteran's currently manifested 
pulmonary disability existed during his active service, or is 
related to his active service.  There is competent medical 
evidence indicating that he did not have pulmonary disability 
during active service, and competent medical evidence 
indicating that pulmonary disability did not exist for many 
years after active service.  Therefore, a preponderance of 
the evidence is against a finding that the veteran's 
pulmonary disability, including emphysema and chronic 
obstructive pulmonary disease, are related to his active 
service, including mustard gas exposure.

II.  PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic 
Code 9411 provides that a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

VA treatment records reflect that when the veteran was seen 
in September 1999 the diagnoses included depressive disorder 
and PTSD.  The Global Assessment of Functioning (GAF) was 
indicated to be 50.  When seen in November 1999, the 
diagnosis was as before, and the GAF was indicated to be 60.  
When seen in April 2000, the diagnosis was PTSD, and the GAF 
was indicated to be 55. 

The report of an October 2000 VA psychiatric examination 
reflects that the veteran reported bad dreams two to three 
times per week, and that loud noises tend to make him jumpy.  
The veteran was oriented to year, month, day, and place, but 
not to date.  There was no difficulty on the immediate recall 
memory testing, but on delayed recall he could only recall 
two of the three words he had been asked to remember.  The 
veteran denied any thoughts of homicide or suicide and no 
delusions or hallucinations were present.  The diagnoses 
included PTSD, anxiety disorder and dementia.  The GAF was 
indicated to be 50.  The examiner commented that the veteran 
was evidencing some signs of cognitive impairment and 
slowing.  He was encouraged to obtain supportive 
psychotherapy, not only to deal with the issues of PTSD, but 
also his cognitive decline.  

The report of a November 2002 VA psychiatric examination 
reflects that the veteran reported that sometimes he could 
sleep well, and other times he was unable to sleep at all.  
It was reported that he lost his temper easily.  He reported 
frequent dreams about combat.  The veteran appeared neat and 
clean, and was dressed immaculately.  He was cooperative and 
maintained good eye contact.  Speech was clear, coherent, and 
had normal cadence.  He denied active suicidal thoughts but 
admitted to past suicidal thoughts.  He denied homicidal 
thoughts and denied hallucinations.  He was alert and 
oriented, but unable to mention the complete current date.  
He recalled three objects on the first try, and recalled none 
in delayed recalling.  Insight and judgment were considered 
to be fair.  The veteran reported that he had a lot of 
friends and attended church, but was unable to attend church 
regularly because of weather and roads.  The diagnoses 
included PTSD and the GAF was indicated to be 45 to 55.  The 
examiner commented that the GAF, related to PTSD, was 
estimated to be 50 to 55.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, indicates that a GAF of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The GAF most commonly associated with the veteran's PTSD has 
been in the low to mid 50's, with one reference to 60, and 
one to 50, reflective of moderate impairment.  There is no 
evidence that the veteran has suicidal ideations, or 
obsessional rituals that interfere with routine activity.  
There is no indication that his speech is intermittently 
illogical, obscure, or irrelevant.  There is no indication 
that he has near continuous panic or depression affecting his 
ability to function independently.  There is no indication 
that he has neglect of personal appearance and hygiene.  
There is some indication that he experiences easy loss of 
temper, but no indication that he has periods of violence.  
The record does indicate that he experiences some impairment 
of memory, but it is unclear if this is related to cognitive 
dysfunction or PTSD.  The record does indicate that his 
concentration is all right.  With consideration of his 
nightmares, hypervigilance, startle response, easy loss of 
temper, and GAF's, that are related to PTSD, in the low to 
mid 50's, the Board concludes that symptoms related to the 
veteran's PTSD more nearly approximate the criteria for a 
50 percent evaluation.  In the absence of the veteran's 
manifesting the symptoms required for a 70 percent 
evaluation, a preponderance of the evidence is against an 
evaluation greater than the 50 percent assigned for the 
veteran's service-connected PTSD. 


ORDER

Service connection for a pulmonary disorder, including 
chronic obstructive pulmonary disease and emphysema, claimed 
as secondary to mustard gas exposure is denied.  



An evaluation greater than 50 percent for PTSD is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

